In an action for an injunction, the appeal is from an order denying appellant’s motion for a temporary injunction. Order affirmed, without costs. Under the circumstances of this case, the Special Term did not abuse its discretion by denying the motion for a temporary injunction. We are not, by this determination, passing upon the applicability or validity of section 197 of the General Business Law, nor have we reached any conclusion concerning the merits of this controversy. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.